In a consolidated action to recover damages for personal injuries, Edward Behr, one of the defendants in Action No. 1, appeals from order which, on reargument, granted a motion for a preference, pursuant to rule 151 of the Rules of Civil Practice. Order modified by striking from the second ordering paragraph everything following the word “ respects ” and by substituting therefor the word “ denied ”. As so modified, order affirmed, without costs. Destitution and incapacity to work are insufficiently shown. (Farewell v. Milbank, 284 App. Div. 898; Svei v. Minck Bros. & Co., 279 App. Div. 597; Quinlan v. Schaefer Brewing Co., 279 App. Div. 805; O’Callaghan v. Brawley, 276 App. Div. 908.) Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.